Qtjillian, J.
A workmen’s compensation ease, in which A. G. Smith was the claimant and H. M. Taylor the employer, was tried in Butts County before a single director of the Workmen’s Compensation Board. From an award in favor of the claimant the employer appealed to the superior court. He did not confine the grounds of appeal to the statutory grounds furnished by Code § 114-710, but appealed on various grounds not provided by statute. Some of these grounds were in effect elaborations of statutory grounds and evinced much conscious and diligent effort on the part of the appellant’s counsel. The judge of the superior court entered a judgment affirming the award of the director. To this judgment the employer excepted, and by writ of error appealed the case to the Supreme Court. The exceptions to the judgment in effect assigned error on each of the grounds of the employer’s appeal from the award of the director to the superior court. This case was transferred to this court. Taylor v. Smith, 211 Ga. 5 (83 S. E. 2d 602). The only assignment of error insisted upon by the plaintiff in error in the Supreme Court was that the superior court erred in holding the Workmen’s Compensation Act constitutional. The Supreme Court decided this point adversely to him, holding that the point was not raised before the Workmen’s Compensation Board, and consequently could not be urged for the first time on appeal from the award by that tribunal. The employer (plaintiff in error here) did not argue the case in this court. There being no insistence on any assignment of error in this court other than that passed upon by the Supreme Court, all other assignments of error raised by the bill of exceptions must be treated as abandoned, and cannot be considered under our rules of appellate practice. Savannah, Florida &c. Ry. Co. v. Wideman, 99 Ga. 245 (25 S. E. 400); Delta Air Lines v. Millirons, 87 Ga. App. 334 (73 S. E. 2d 598).

Judgment affirmed,.